41 F.3d 1521NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Nicolas E. TEOLOGO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 94-3391.
United States Court of Appeals, Federal Circuit.
Nov. 21, 1994.

Before RICH, NEWMAN, and RADER, Circuit Judges.
PAULINE NEWMAN, Circuit Judge.


1
On the petition of Mr. Nicolas E. Teologo, we have reviewed the decision of the Merit Systems Protection Board, Docket No. SE0831930330-I-1, holding that he is not entitled to an annuity pursuant to the Civil Service Retirement Act.


2
Mr. Teologo was unable to establish, by documentary record or sufficient probative evidence, that he had been an employee of the United States, and not of a contracting service for the Navy.  No record of his employment subject to the CSRA was found in any governmental record.  Although Mr. Teologo challenges the thoroughness of the search, he has not provided documentary support that part of his employment was as a direct employee of the United States, instead of as a contract employee for a stevedoring company in Luzon.


3
The administrative judge heard and gave fair weight to the evidence offered on Mr. Teologo's behalf.  We must affirm the Board's holding.